Order entered March 2, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01557-CV

                    CRAIG PATRICK POWER, Appellant

                                        V.

                   BRADEN RICHARD POWER, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-15-14415

                                       ORDER

      Before the Court is court reporter Vielica Dobbins’s February 26, 2020

request for an extension of time to file her portion of the reporter’s record. We

GRANT the request and ORDER Ms. Dobbins to file her portion of the reporter’s

record no later than March 13, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE